department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc pa apjp br3 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject arguing equitable_recoupment to counter inconsistent treatment with regard to the amount of gift_tax payable this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend estate decedent year year year year a b c d e f g issue whether under the doctrine_of equitable_recoupment the estate is precluded from including year gifts in computing the total gift_tax payable under sec_2001 when the year gifts were not included in calculating gift_taxes paid for taxable years year year and year and the statute_of_limitations bars assessment of gift_taxes for those years conclusion while the estate is unjustly enriched by inclusion of year gifts in determining gift_tax payable under sec_2001 equitable_recoupment cannot be asserted facts decedent filed gift_tax returns in year year and year the gift made during the year tax_year was of public housing bonds haffner bonds issued in under the federal housing act that act stated that the bonds were exempt from estate_and_gift_taxes due to the controversial nature of the bonds the return was audited and held in examination until the taxable nature of those bonds was resolved by the united_states supreme court in 485_us_351 once it was determined that the bonds were subject_to estate_and_gift_taxes decedent agreed to the deficiency the service computed the deficiency for the year tax_year on the basis of the information shown on the return which failed to disclose year gifts of dollar_figurea the service computed the tax as if the year gift was the first gift made resulting in an underassessment of dollar_figureb decedent made gifts in year and timely filed a return for those gifts the gift_tax_return for year disclosed the year gifts but failed to include the year transfer the year gift_tax payable did not take into account the year gift the year gift_tax was recomputed by the service as if the year gift was the first gift ie without regard to the year gifts resulting in an underassessment of dollar_figurec the adjustment to gift_tax payable in light of the year gift_tax_return was also omitted from the year gift_tax_return resulting in an underassessment of dollar_figured the 3-year period of limitations for assessment of gift_taxes for year year and year expired leaving dollar_figuree underassessed decedent died on date in filing the estate_tax_return and computing the estate_tax under sec_2001 the estate computed gift_tax payable for the gifts made after ie the year year and year gifts using the correct gift_tax liability ie by taking into account the decedent’s year gifts the estate is claiming a deduction for gift_tax payable after of dollar_figuref line of the estate_tax_return therefore more gift_tax payable is being credited against the tentative estate_tax than the dollar_figureg actually assessed and paid_by the decedent for those gifts law and analysis occasionally one party to a tax conflict may be given an unfair advantage ie double_taxation or double benefits by asserting an inconsistent_position while claiming the protection of the statute_of_limitations for the affected prior tax years the doctrine_of equitable_recoupment may apply to lift the statutory bar by allowing a party to use a tax claim barred by the statute_of_limitations as a defense to the opposing party’s timely tax claim where the two claims arise from the same transaction and involve the same taxpayer or two or more taxpayers who share an identity of interest the first case to apply recoupment as a remedy was 295_us_247 in that case decedent died holding a participating partnership_interest partnership profits which had accrued as of the date of decedent’s death were included on the estate_tax_return as part of the gross_estate the service asserted that the amount of profits included an additional_amount of profits which had accrued from the date of decedent’s death to the end of the partnership period one year later the estate paid the additional estate_tax assessment but the amount of partnership profits that had been included in the gross_estate were not included in the decedent’s final income_tax return after the expiration of the period of limitations for an estate_tax refund the service asserted an income_tax deficiency against the estate for the income as earned by the estate after decedent’s death the tax was paid and a timely suit_for_refund was instituted the government argued that if a mistake had been made the expiration of the period of limitations prevented its correction the supreme court determined that if the action were one for collection of tax brought by the government the estate could have interjected defense of recoupment in the nature of a setoff of the overpayment of estate_tax even though an action for its recovery was barred the court added that the ultimate issue in a deficiency action is the recovery_of a just debt owed the sovereign and where the sovereign oversteps its bounds the collection amounts to a fraud on the taxpayer’s rights bull u s pincite the court found for the taxpayers concluding recoupment is in the nature of a defense arising out of some feature of the transaction upon which the plaintiff’s action is grounded such a defense is never barred by the statute_of_limitations so long as the main action itself is timely bull u s pincite in 301_us_532 the surviving wife and sole beneficiary of the testamentary_trust elected to take her interest under the will in lieu of a statutory interest at that time the trust income paid in period installments to the wife was considered an annuity purchased by the surrender of her statutory interest and was not taxable to her until she had recovered the value of that interest after the statute_of_limitations had run against assessment of any income_tax deficiency against the wife the service assessed a deficiency against the trust attributable to the periodic_income payments the trust paid the assessment shortly thereafter the supreme court decided a case which held that such trust income was taxable to the beneficiary the trust then filed a refund_suit for the income_tax wrongfully collected the service argued that the income_tax which should have been paid_by the beneficiary now barred by the statute_of_limitations was greater than that collected from the trust any refund to the trust would inure to the benefit of the wife so the wife would be unjustly enriched by the refund the supreme court held for the government determining that despite the fact that the trust and the beneficiary are separate entities under the tax code a court of equity may view the situation as a whole and acknowledge the realities of the relationship between the trust and beneficiary in 302_us_56 the supreme court upheld the statute_of_limitations in mceachern an estate filed income_tax returns and paid an income_tax for tax years through on amounts received under an installment_obligation of the decedent’s erroneously treating each installment as a sale instead the estate should have included in income the difference between the fair_market_value of the obligation on the date of decedent’s death and the basis of the obligation tax on the difference was only due during the estate filed a claim_for_refund of the income_tax paid for and at that time assessment on the tax_year was barred by the expiration of the period of limitations the service denied the refund claim on the ground that the barred deficiency exceeded the amount of the overpayment the supreme court stated that the statute_of_limitations was directly applicable and would not be overriden the mceachern court distinguished stone by characterizing the mceachern income_tax overpayments as statutory overpayments which were barred from being credited against the unpaid tax after the period of limitations for assessment had expired the mceachern opinion however never considered or even mentioned recoupment as a remedy in 329_us_296 the supreme court stated that the statute_of_limitations was designed to prevent consideration of stale claims and although it may occasionally result in unfairness the statute existed as a fairness doctrine based on compelling public policy which should not be undermined the rothensies court also determined that the court must weigh not only the equities but also tax policy in deciding whether to apply an equitable remedy as a result of the four supreme court cases the four elements of equitable_recoupment are that the refund or deficiency for which recoupment is sought by way of offset is barred by time that the time-barred offset arises out of the same transaction item or taxable_event as the overpayment or deficiency that the transaction item or taxable_event has been inconsistently subjected to two taxes and that if the subject transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one the threshold question is whether the service may use recoupment for offensive purposes the largest hurdle for claiming equitable_recoupment in this case is that in the view of the national_office the tax_court lacks authority to apply the doctrine_of equitable_recoupment as it is not a power delegated to the article i court by congress see n date in 107_tc_189 the court stated use of equitable_recoupment is limited to defending against a valid claim it allows an otherwise time-barred tax claim arising out of the same transaction to be used as a defense or credit against any additional tax ultimately found to exist in the main action in that case the service argued that equitable_recoupment can only be used as a defensive measure and the court cited 101_tc_551 year in support t he party asserting equitable_recoupment may not affirmatively collect the time-barred underpayment or overpayment_of_tax the estate is properly allowed to use the correct gift_tax payable for purposes of calculating the tentative estate_tax the result is that the estate will receive a windfall since it will be allowed to use the correct gift_tax payable for the year year and year years for purposes of credits against tentative estate_tax instead of the actual gift_tax payable for those years except for the equitable_recoupment argument there would be no deficiency in this case since the computation is the only item in dispute accordingly equitable_recoupment cannot be asserted in this case case development hazards and other considerations other equitable remedies which might be considered include estoppel and the duty_of_consistency the doctrine_of equitable_estoppel has been applied to remedy situations where one party would obtain an unfair advantage if that party’s earlier misleading conduct were allowed to stand for estoppel to be applied in favor of the government it must be shown that the taxpayer misrepresented or concealed a material fact the taxpayer had actual or imputed knowledge of the misrepresentation the government did not have knowledge of the misrepresentation the taxpayer’s intention or expectation was that the misrepresentation would be acted upon by the government reliance by the government and detriment to the government 72_tc_105 the duty_of_consistency doctrine is based on the theory that a taxpayer owes the commissioner the duty to be consistent with his tax treatment of the same or related items and will not be permitted to benefit in a later year from an error or omission made in a prior year which cannot be corrected because the statute_of_limitations has expired erickson v commissioner tcmemo_1991_97 citing 75_tc_497 the doctrine requires the presence of three elements a representation by the taxpayer reliance on the representation by respondent and an attempt by the taxpayer after the statute has run to change the representation with regard to these equitable remedies the service will also have a difficult time supporting their position where the service knows or has reason to know of the errors on the return prior to the expiration of the period of limitations with respect to that return the service is prohibited from demonstrating reliance on the representation by the taxpayer see 56_tc_82 affd per curiam 456_f2d_622 5th cir spencer med assocs v commissioner tcmemo_1997_130 erickson v commissioner tcmemo_1991_97 again there were two chances to catch and cure the errors prior to the expiration of the period of limitations the original audit of the year gift_tax_return and the examination of the year return in which the year gifts were disclosed it will be difficult to argue that the service relied on the estate’s representation since it should have known about the year gifts prior to the expiration of the period of limitations the service should have known of the year gifts when the periods of limitations were still open and therefore will have difficulty arguing reliance particularly in light of the reluctance of courts to utilize equtiable remedies please call if you have any further questions curtis g wilson by john mcgreevy sr technician reviewer acting cc pa apjp b3
